
	

113 S2133 IS: Fair Employment Protection Act of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2133
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Ms. Baldwin (for herself, Mr. Harkin, Mr. Leahy, Mrs. Murray, Mr. Whitehouse, Mr. Blumenthal, Ms. Mikulski, Mr. Durbin, Mr. Schumer, Mr. Schatz, Ms. Warren, Mr. Casey, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 and other statutes to clarify appropriate
			 liability standards for Federal antidiscrimination claims.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Fair Employment Protection Act of 2014.
		
			2.
			Findings and purposes
			
				(a)
				Findings
				Congress finds the following:(1)Harassment is a widespread problem in workplaces in the United States. Surveys indicate that at
			 least one-fourth of all working women and 10 percent of men have
			 experienced sexual harassment on the job.(2)In fiscal year 2013, a combined total of over 30,000 harassment charges were  filed with the Equal
			 Employment Opportunity Commission  and State fair employment practices
			 agencies. More than 10,000 of these charges involved sexual harassment.(3)Women and people of color working in low-wage jobs are particularly vulnerable to harassment in the
			 workplace.(4)In some industries harassment is even more widespread. For example, 80 percent of female
			 farm-workers working in the fields in central California reported that
			 they had experienced sexual harassment.(5)Studies indicate that sexual harassment of women, including unwanted touching, grabbing, and
			 stalking, is also common in male-dominated industries, such as
			 construction, public safety, manufacturing, farming, and the high-tech
			 industry. Harassment in male-dominated industries operates as a barrier to
			 women’s entry into higher-paying jobs.(6)Racial harassment remains a pervasive problem in the workplace in the United States.  In fiscal
			 year 2013, more than 11,000 of the charges of harassment filed with the
			 Equal Employment Opportunity Commission and State fair employment
			 practices agencies were charges of racial harassment.(7)Research shows that workers in a wide spectrum of occupations, ranging from service and support
			 positions to management and professional positions, report experiencing
			 race-based harassment while on the job.(8)Harassment in the workplace is a persistent barrier to opportunity for people with disabilities.
			 Harassment can result in workers with disabilities being forced off the
			 job. Workplace harassment is used to send the message that workers with
			 disabilities do not belong at work.(9)Age discrimination continues to be a barrier to employment for older workers. Over one-third of
			 older workers report that they or someone they know experienced age
			 discrimination in the workplace.(10)Three-quarters of older Americans surveyed are concerned that age may be an obstacle to finding
			 work.
					(11)
					The Supreme Court’s decision in Vance v. Ball State
			 University, No. 11–556 (June 24, 2013), significantly undermines
			 protections against discrimination that the Supreme Court established in
			 Faragher v. Boca Raton, 524 U.S. 775 (1998) and Burlington Industries,
			 Inc. v. Ellerth, 524 U.S. 742 (1998), which  held that an employer may be
			 vicariously liable under title VII of the Civil Rights Act of 1964 for
			 harassment of an employee by an individual that has supervisory authority
			 over that employee.
				
					(12)
					In Faragher and Ellerth, the Supreme Court held that employers will be subject to a strict
			 liability standard when employees with supervisory authority engage in
			 harassment that results in tangible employment actions.  However, in situations where supervisors engage in harassment that does not result in tangible employment actions, the Court explained, an
			 employer can avoid vicarious liability by showing that—
					
						(A)
						the employer exercised reasonable care to prevent and correct any harassing behavior; and
					
						(B)
						the plaintiff unreasonably failed to take advantage of the preventive or corrective opportunities
			 that the employer provided.
					
					(13)
					Whether an employer should be vicariously liable for harassment is a functional analysis that is
			 based not on the title of the harasser or the employer’s job description
			 for the harasser’s position but on the authority vested in that individual
			 by the employer.
				
					(14)
					The Supreme Court holding in Vance limits the category of individuals who are considered
			 supervisors and  for which an employer may be held vicariously liable
			 under Faragher and Ellerth to those individuals that have authority to
			 take tangible employment actions.  This  holding ignores the reality that
			 employees with the authority to control their subordinates’ daily work
			 should be included in that category, for which an employer may be held
			 vicariously liable, because such individuals  are aided by that authority
			 in perpetuating a discriminatory work environment.
				(15)Individuals who direct the daily work activities of employees but do not have the authority to take
			 tangible employment actions against those employees are common in the
			 workplace in the United States, particularly in industries that employ
			 low-wage workers. Workers in industries including retail, restaurant,
			 health care, housekeeping, and personal care, which may pay low wages and
			 employ a large numbers of female workers, are particularly vulnerable to
			 harassment by individuals who have the power to direct day-to-day work
			 activities but lack the power to take tangible employment actions.
				(b)
				Purpose
				The purpose of this Act is to clarify that an employer’s vicarious liability for harassment under
			 title VII of the Civil Rights Act of 1964, the Age Discrimination in
			 Employment Act of 1967, the Americans with Disabilities Act of 1990, the
			 Rehabilitation Act of 1973, section 1977 of the Revised Statutes, the
			 Genetic
			 Information Nondiscrimination Act of 2008, the Government Employee Rights
			 Act of 1991, the Congressional Accountability Act of 1995, and title III
			 of the United States Code extends to—
				
					(1)
					an individual with the authority to undertake or recommend tangible employment actions affecting
			 the victim of the harassment; or
				
					(2)
					an individual with the authority to direct the victim’s daily work activities.
				
			3.
			Amendment to title VII of the Civil Rights Act of 1964
			
				(a)
				Standard for employer liability for hostile work environment
				Section 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2) is amended by adding at the end the
			 following:
				
					
						(o)
						Subject to section 12 of the Fair Employment Protection Act of 2014, an employer shall be liable for the
			 acts of any individual whose harassment
			 of an employee has created or continued a hostile work environment that
			 constitutes an
			 unlawful employment practice under this section if, at the time of the
			 harassment—
						
							(1)
							such individual was authorized by that employer—
							
								(A)
								to undertake or recommend tangible employment actions affecting the
			 employee; or
							
								(B)
								to direct the employee’s daily work activities; or
							
							(2)
							the negligence of the employer led to the creation or
			 continuation of that hostile work environment.
						.   
			
				(b)
				Standard for employer liability for retaliatory hostile work environment
				Section 704 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–3) is amended—
				
					(1)
					by redesignating subsection (b) as subsection (c); and
				
					(2)
					by inserting after subsection (a) the following:
					
						
							(b)
							Subject to section 12  of the Fair Employment Protection Act of 2014, an employer shall be liable for the acts of any individual whose harassment
			 of an employee has created or continued a retaliatory hostile work
			 environment
			 that constitutes an unlawful employment practice as described under
			 subsection (a) if, at the time of the harassment—
							
								(1)
								such individual was authorized by that employer—
								
									(A)
									to undertake or recommend tangible employment actions affecting the
			 employee; or
								
									(B)
									to direct the employee’s daily work activities; or
								
								(2)
								the negligence of the employer led to the creation or
			 continuation of that retaliatory  hostile work
			 environment.
							.
				
				(c)
				Federal employees
				Section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16) is amended by adding at the end
			 the following:
				
					
						(g)
						The provisions of sections 703(o) and 704(b) shall apply to hostile work environment claims and
			 retaliatory hostile work environment claims, respectively, under this
			 section.
					.
			
			4.
			Amendment to the Age Discrimination in Employment Act
			
				(a)
				Standard for employer liability for hostile work environment
				Section 4 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623) is amended by adding
			 at the end the following:
				
					
						(n)
						Subject to section 12 of the Fair Employment Protection Act of 2014, an employer shall be liable for the acts of any individual whose
			 harassment
			 of an employee has created or continued a hostile work environment that is
			 unlawful under this section if, at the time of the harassment—
						
							(1)
							such individual was authorized by that employer—
							
								(A)
								to undertake or recommend tangible employment actions affecting the
			 employee; or
							
								(B)
								to direct the employee’s daily work activities; or
							
							(2)
							the negligence of the employer led to the creation or
			 continuation of that hostile work environment.
						.
			
				(b)
				Standard for employer liability for retaliatory hostile work environment
				Section 4(d) of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623) is amended by
			 striking  or litigation under this Act. and inserting
				
					or litigation under this Act.  Subject to section 12 of the Fair Employment Protection Act of 2014, an employer shall be liable for the acts of
			 any individual whose harassment of an employee has created or continued a
			 retaliatory
			 hostile work environment that is unlawful under this subsection if, at the
			 time of the harassment—
						(1)
						such individual was authorized by that employer—
						
							(A)
							to undertake or recommend tangible employment actions affecting the
			 employee; or
						
							(B)
							to direct the employee’s daily work activities; or
						
						(2)
						the negligence of the employer	led to the creation or
			 continuation of that retaliatory hostile work
			 environment.
					.
			
				(c)
				Federal employees
				Section 15 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 633a) is amended by
			 adding at the end the following:
				
					
						(h)
						Subsections (d) and (n) of section 4 shall apply to retaliatory hostile work environment claims and
			 hostile work environment claims, respectively, under this section.
					.
			
			5.
			Amendment to the Americans With Disabilities Act
			
				(a)
				Standard for employer liability for hostile work environment
				Section 102 of the Americans with Disabilities Act (42 U.S.C.  12112) is amended by adding at the
			 end the following:
				
					
						(e)
						Subject to section 12 of the Fair Employment Protection Act of 2014, an employer shall be liable for the acts of any individual whose harassment of an employee has
			 created or continued a hostile work environment that constitutes
			 discrimination against a qualified individual on the basis of disability
			 under this section if, at the time of the harassment—
						
							(1)
							such individual was authorized by the employer—
							
								(A)
								to undertake or recommend tangible employment actions affecting the qualified individual; or
							
								(B)
								to direct the qualified individual's daily work activities; or
							
							(2)
							the negligence of the employer led to the creation or continuation of that hostile work
			 environment.
						.
			
				(b)
				Standard for employer liability for retaliatory hostile work environment
				Section 503 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12203) is amended—
				
					(1)
					by redesignating subsection (c) as subsection (d);
				
					(2)
					by inserting after subsection (b) the following:
					
						
							(c)
							Subject to section 12 of the Fair Employment Protection Act of 2014, an employer shall be liable for the acts of any individual whose harassment of an employee has
			 created or continued a retaliatory hostile work environment that
			 constitutes retaliatory discrimination, as
			 described in subsection (a), or the carrying out of any unlawful acts
			 described in subsection
			 (b),  if, at the time of the harassment—
							
								(1)
								such individual  was authorized by the employer—
								
									(A)
									to undertake or recommend tangible employment actions affecting the employee; or
								
									(B)
									to direct the employee's daily work activities; or
								
								(2)
								the negligence of the employer led to the creation or continuation of that retaliatory hostile work
			 environment.
							; and
				
					(3)
					in subsection (d), as redesignated by paragraph (1), by striking subsections (a) and (b) and inserting subsections (a), (b), and (c).
				
			6.
			Amendment to the Rehabilitation Act
			
				(a)
				Standard for employer liability for hostile work environment and Retaliatory Hostile Work
			 Environment
				Section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791) is amended by adding at the end the
			 following:
				
					
						(h)
						Subject to section 12 of the Fair Employment Protection Act of 2014, each department, agency, and instrumentality in the executive branch of Government and
			 the Smithsonian Institution shall be liable for the acts of any individual
			 within such department, agency, instrumentality, or the Smithsonian
			 Institution whose harassment of an individual with a disability has
			 created or continued a hostile work
			 environment, or a retaliatory hostile work environment, that constitutes
			 nonaffirmative action employment discrimination under this section if, at
			 the time of the harassment—
						
							(1)
							such individual was authorized by that department, agency, instrumentality, or the Smithsonian
			 Institution—
							
								(A)
								to undertake or recommend tangible employment actions affecting the individual with a disability;
			 or
							
								(B)
								to direct the daily work activities of the individual with a disability; or
							
							(2)
							the negligence of that department, agency, instrumentality, or the Smithsonian Institution led to
			 the creation or continuation of that hostile work environment or
			 retaliatory hostile work environment.
						.
			
				(b)
				Standard for employer liability for hostile work environment and retaliatory hostile work
			 environment
				Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) is amended by adding at the end the
			 following:
				
					
						(e)
						Subject to section 12 of the Fair Employment Protection Act of 2014, an employer described under subsection (b) shall be liable for the acts of any individual whose
			 harassment of a qualified individual with a disability has created or
			 continued a hostile work environment,	or a retaliatory hostile work
			 environment, that constitutes employment
			 discrimination under this section if, at the time of the harassment—
						
							(1)
							such individual was authorized by such employer—
							
								(A)
								to undertake or recommend tangible employment actions affecting the qualified individual with a
			 disability; or
							
								(B)
								to direct the daily work activities of the qualified individual with a disability; or
							
							(2)
							the negligence of such employer led to the creation or continuation of that hostile work
			 environment or retaliatory hostile work environment.
						.
			
				(c)
				Remedies
				Section 505 of the Rehabilitation Act (29 U.S.C. 794a) is amended by adding at the end of
			 subsection (a) the following:
				
					
						(3)
						Sections 501(h) and 504(e) shall apply to hostile work environment claims and retaliatory hostile
			 work environment claims under this section.
					.
			
			7.
			Amendment to section 1977 of the Revised Statutes
			Section 1977 of the Revised Statutes (42 U.S.C. 1981) is amended by adding at the end the
			 following:
			
				
					(d)
					Subject to section 12 of the Fair Employment Protection Act of 2014, a nongovernmental employer shall be liable for the acts of any individual
			 whose harassment of an employee has created a hostile work environment or
			 a retaliatory hostile work environment, constituting an unlawful
			 employment practice, if, at the time of the harassment—
					
						(1)
						such individual was authorized by the employer—
						
							(A)
							to undertake or recommend tangible employment actions affecting the
			 employee; or
						
							(B)
							to direct the employee’s daily work activities; or
						
						(2)
						the negligence of the employer led to the creation or continuation of that hostile work environment
			 or
			 retaliatory hostile work environment.
					.
		
			8.
			Amendment to the Genetic Information Nondiscrimination Act of 2008
			
				(a)
				Standard for employer liability for hostile work environment
				Section 202 of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C.  2000ff–1) is
			 amended by adding at the end the following:
				
					
						(d)
						Subject to section 12 of the Fair Employment Protection Act of 2014, an employer shall be liable for the acts of any individual whose harassment
			 of an employee has created or continued a hostile work environment that
			 constitutes an
			 unlawful employment practice under this section if, at the time of the
			 harassment—
						
							(1)
							such individual was authorized by the employer—
							
								(A)
								to undertake or recommend tangible employment actions affecting the
			 employee; or
							
								(B)
								to direct the employee’s daily work activities; or
							
							(2)
							the negligence of the employer led to the creation or continuation of that hostile work
			 environment.
						.
			
				(b)
				Standard for employer liability for retaliatory hostile work environment
				Section 207(f) of the Genetic Information Nondiscrimination Act (42 U.S.C.  2000ff–6(f)) is
			 amended by striking violations of this subsection. and inserting
				
					violations of this subsection.	Subject to section 12 of the Fair Employment Protection Act of 2014, an employer shall be liable for the acts of
			 any individual whose harassment of an employee has created or continued a
			 retaliatory
			 hostile work environment that constitutes discrimination
			 under this subsection if, at the time of the harassment—
						(1)
						such individual was authorized by the employer—
						
							(A)
							to undertake or recommend tangible employment actions affecting the
			 employee; or
						
							(B)
							to direct the employee’s daily work activities; or
						
						(2)
						the negligence of the employer led to the creation or continuation of that retaliatory hostile work
			 environment.
					. 
			
			9.
			Amendment to the Government Employee Rights Act of 1991
			
				Section 302 of the Government Employee Rights Act of 1991 (42 U.S.C.  2000e–16b) is amended by
			 adding at the end the following:
				
					
						(c)
						Subject to section 12 of the Fair Employment Protection Act of 2014, an employer of an individual
			 described under section 304(a) shall be liable for the acts of any
			 individual whose harassment of a State employee described in section 304
			 has created or
			 continued a hostile work environment or a retaliatory hostile work
			 environment constituting discrimination under this section, if at the time
			 of the harassment—
						
							(1)
							such individual was authorized by such employer—
							
								(A)
								to undertake or recommend tangible employment actions affecting the employee; or
							
								(B)
								to direct the employee’s daily work activities; or
							
							(2)
							the negligence of the employer led to the creation or continuation of that hostile work
			 environment or retaliatory
			 hostile work environment.
						.10.Amendment to title 3 of the United States CodeSection 411 of title 3, United States Code, is amended—(1)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and(2)by inserting after subsection (b) the following:(c)Liability of employing officeSubject to section 12 of the Fair Employment Protection Act of 2014, an employing office shall be liable for the acts of any individual whose harassment of a covered
			 employee has created or continued a hostile work environment or a
			 retaliatory hostile work environment constituting discrimination under
			 this section if, at the time of the harassment—(1)such individual was authorized by the employing office—(A)to undertake or recommend tangible employment actions affecting the covered employee; or(B)to direct the covered employee’s daily work activities; or(2)the negligence of the employing office led to the creation or continuation of that hostile work
			 environment or retaliatory hostile work environment.; and(3)in subsection (f), as redesignated by paragraph (2), by striking “subsections (a) through (c)” and
			 inserting “subsections (a) through (d)”.
			
			11.
			Amendment to the Congressional Accountability Act of 1995
			
				Section 201 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311) is amended—
				
					(1)
					by redesignating subsection (d) as subsection (e); and
				
					(2)
					by inserting after subsection (c) the following:
					
						
							(d)
							Subject to section 12 of the Fair Employment Protection Act of 2014, an employing office shall be liable for the acts of any individual whose harassment of a covered
			 employee has
			 created or continued a hostile work environment or a retaliatory hostile
			 work environment 
			 that constitutes discrimination under this section if, at the time of the
			 harassment—
							
								(1)
								such individual was authorized by the employing office—
								
									(A)
									to undertake or recommend tangible employment actions affecting the covered employee; or
								
									(B)
									to direct the covered employee’s daily work activities; or
								
								(2)
								the negligence of the employing office led to the creation or continuation of that hostile work
			 environment or retaliatory
			 hostile work environment.
							.
				
			12.
			Rule of construction
			Nothing in this Act shall be construed to limit the availability of, or access to, defenses
			 available under the law.
		
			13.
			Savings clause
			If any provision of this Act is declared invalid, the other provisions in this Act will remain in
			 full force and effect.
		
			14.
			Application
			This Act, and the amendments made by this Act, shall apply to all claims pending on or after the
			 date of enactment of this Act.
		
